Harris v County of Nassau (2014 NY Slip Op 05949)
Harris v County of Nassau
2014 NY Slip Op 05949
Decided on August 27, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 27, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2012-06168
 (Index No. 26035/09)

[*1]Rosemarie Harris, appellant, 
vCounty of Nassau, et al., respondents, et al., defendants.
Garnett H. Sullivan, South Hempstead, N.Y., for appellant.
Carnell T. Foskey, County Attorney, Mineola, N.Y. (Robert F. Van der Waag of counsel), for respondents.
DECISION & ORDER
In an action, inter alia, to recover damages for malicious prosecution, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Phelan, J.), dated April 25, 2012, as granted those branches of the motion of the defendants County of Nassau, Police Officer Brendan Gibbs, Police Officer Thomas McDonough, and Sergeant Charles Dunn which were for summary judgment dismissing the causes of action alleging false arrest, false imprisonment, malicious prosecution, and civil rights violations pursuant to 42 USC § 1983 insofar as asserted against them.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted those branches of the respondents' motion which were for summary judgment dismissing the causes of action alleging false arrest, false imprisonment, malicious prosecution, and civil rights violations pursuant 42 USC § 1983. Under the circumstances presented here, the respondents established, prima facie, that there was probable cause to arrest the plaintiff (see Rodgers v City of New York, 106 AD3d 1068; Rivera v County of Nassau, 83 AD3d 1032; Redmond v City of White Plains, 77 AD3d 902). In opposition, the plaintiff failed to raise a triable issue of fact.
SKELOS, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court